      Case 4:19-cv-01142 Document 26 Filed on 11/06/19 in TXSD Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PORCHA JOHNSON-HASSAN, on Behalf                 §
of Herself and on Behalf of All Others           §
Similarly Situated,                              §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Civil Action No. 4:19-cv-01142
                                                 §
CHIVALRY LOGISTICS LLC and                       §
AMAZON.COM SERVICES, INC.,                       §
                                                 §
       Defendants.                               §          JURY DEMANDED

                       NOTICE PURSUANT TO LOCAL RULE 16.3

        Pursuant to Local Rule 16.3 the parties give notice that the parties have reached an

agreement resolving this case. The parties are in the process of completing paperwork and will file

the appropriate dismissal papers with the Court within 45 days.

       Parties request that the initial pretrial conference scheduled for November 7, 2019 at 10:00

a.m. be cancelled.


DATED: November 6, 2019                      Respectfully submitted,

                                             /s/ Andrea M. Johnson
                                             Andrea M. Johnson
                                             Texas State Bar No. 10679600
                                             Fed. ID No. 1285
                                             KANE RUSSELL COLEMAN LOGAN PC
                                             5051 Westheimer Road, Suite 1000
                                             Houston, Texas 77056
                                             Phone: (713) 425-7433
                                             Fax: (713) 425-7700
                                             E-mail: ajohnson@krcl.com

                                             ATTORNEY-IN-CHARGE FOR
                                             DEFENDANT CHIVALRY LOGISTICS LLC


                                                1                            6995111 v1 (71110.00024.000)
    Case 4:19-cv-01142 Document 26 Filed on 11/06/19 in TXSD Page 2 of 3




OF COUNSEL FOR
DEFENDANT CHIVALRY LOGISTICS LLC

Demetri J. Economou
State Bar of Texas No. 24078461
Fed. ID No. 1852182
E-mail: deconomou@krcl.com
KANE RUSSELL COLEMAN LOGAN PC
5051 Westheimer, 10th Floor
Houston, Texas 77056
Phone: (713) 425-7432
Facsimile: (713) 425-7700

                                   DEBES LAW FIRM

                                   /s/ Robert R. Debes, Jr.
                                   ROBERT R. DEBES, JR.
                                   bdebes@debeslaw.com
                                   Texas Bar No. 05626150
                                   5909 West Loop South, Suite 510
                                   Houston, Texas 77401
                                   Telephone: (713) 623-0900
                                   Facsimile: (713) 623-0951

                                   Ricardo Prieto
                                   Texas Bar of No. 24062947
                                   SHELLIST | LAZARZ | SLOBIN LLP
                                   11 Greenway Plaza, Suite 1515
                                   Houston, Texas 77046
                                   Phone: (713) 621-2277
                                   Fax: (713) 621-0993
                                   E-mail: bdebes@eeoc.net
                                   E-mail: rprieto@eeoc.net

                                   ATTORNEYS-IN-CHARGE FOR PLAINTIFF




                                     2                         6995111 v1 (71110.00024.000)
Case 4:19-cv-01142 Document 26 Filed on 11/06/19 in TXSD Page 3 of 3




                               /s/ Stephanie L. Sweitzer
                               Stephanie L. Sweitzer
                               Illinois State Bar No. P66376, Pro Hac Vice
                               Aimee M. Raimer
                               Texas State Bar No. 24081275
                               MORGAN, LEWIS & BOCKIUS, LLP
                               77 West Wacker Drive, 5th Floor
                               Chicago, IL 60601
                               Phone: 312-324-1000
                               Fax: 312-324-1001
                               Email: stephanie.sweitzer@morganlewis.com
                               Email: aimee.raimer@morganlewis.com

                               ATTORNEY-IN-CHARGE FOR
                               DEFENDANT AMAZON.COM SERVICES,
                               INC.




                                 3                          6995111 v1 (71110.00024.000)
